Benham, Judge.
“ ‘The parties having agreed upon a compromise of the pending cause, and to carry it out, it being necessary to have the judgment of the superior court affirming the award of the [State Board of Workers’ Compensation] reversed and the case remanded to the [State Board of Workers’ Compensation] for the purpose of effecting the settlement agreed on, and the parties having consented to this act by agreement filed, this court, without looking into the record, will reverse the judgment of the court below so as to carry out the compromise. [Cits.] It is so ordered.’ ” Norton v. Liberty Mut. Ins. Co., 125 Ga. App. 278 (187 SE2d 337) (1972). The trial court is directed to remand this case to the State Board of Workers’ Compensation for the purpose of perfecting the settlement.

Judgment reversed with direction.


Banke, P. J., and Pope, J., concur.